internal_revenue_service national_office technical_advice_memorandum date number release date third party contact index uil no case-mis no director field operations ------------------------ tam-171120-03 cc ita b03 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ------------------------------------ ------------------------------------ ------------------------------- ---------------- ------- ------------------ legend -------------------------------------------- taxpayer subsidiary -------------------------------------------------------- businesses --------------------------- a b c year year year year date date date date date date date date date date ------- ----------------------- ---------------------- ------- ------- ------- ------- ---------------------- --------------- ---------------------- ----------------------- --------------------------- ----------------------- ---------------------- ---------------------- ----------------------- ----------------------- tam-171120-03 date date date employee amount a amount b amount c amount d amount e amount f amount g amount h amount i amount j amount k amount l amount m amount n amount o amount p amount q amount r amount s amount t amount u amount v amount w amount x amount y -------------------- --------------------------- ------------------------ -------------------- ---------------- ----------------- ------------------ ---------------- ---------------- ---------------- ---------------- ------------------ -------- -------------- ---------------- ------------------ ------------------ ----------------- ----------------- ------------------ -------------- ------------------ ------------------ ------------------ ------------------ ---------- ------------------ ----------------- ------------------ issues whether any portion of a lump-sum settlement payment made to settle claims arising under the false claims act u s c constitutes a nondeductible fine or penalty within the meaning of sec_162 of the internal_revenue_code whether any portion of a lump-sum settlement payment made to settle claims arising under the false claims act constitutes compensatory_damages attributable to costs incurred by the government while investigating and settling the alleged false claims eg investigation costs amounts paid to relator and pre-settlement interest tam-171120-03 conclusions under the facts and circumstances of this case amount s constitutes a on date employee of subsidiary filed a qui tam action against subsidiary under the facts and circumstances of this case no portion of the lump-sum during the years at issue taxpayer’s subsidiary owned and operated numerous nondeductible fine or penalty pursuant to sec_162 settlement payment in excess of amount y constitutes compensatory_damages facts businesses which performed a wide range of tests on a and b in year the united_states began to suspect that subsidiary and other businesses had billed the united_states for unauthorized and unnecessary c as a result the united_states began an investigation of subsidiary under the false claims act u s c fca under the fca two other qui tam actions were filed subsequently against subsidiary and were consolidated with the first qui tam action after each qui tam action was filed the government widened the scope of its investigation to a series of new claims that had not been part of its original investigation letter setting out the framework for these settlement discussions attorneys for the government provided an initial estimate of the government’s damages for losses_incurred by one federal_agency of amount a and stated that they settle false claims act cases prior to litigation for a sum equal to triple damages with appropriate penalties the letter then provided detailed descriptions of the amount and types of the government’s estimated actual damages from date to date subsidiary’s attorneys met with attorneys and investigators for the united_states at least monthly in a the fca encourages private citizens to assist in the detection of fraud against the government by providing that a private citizen with knowledge of fraud may file suit against the wrongdoer on the government’s behalf and to retain a portion of any recovery whether or not the government intervenes and takes over prosecution of the action u s c d the qui tam plaintiff’s share of any recovery is calculated based on a sliding scale of to of the settlement or judgment proceeds depending on whether the qui tam plaintiff was an original source of information the amount of assistance he or she provided to the government in the investigation or prosecution of the case and whether or not the government intervenes and takes over prosecution of the action see u s c d a person who files a qui tam lawsuit under the act is called a relator the fca allows the government to recover multiple damages--three times the amount of its actual damages plus a fixed penalty of not less than dollar_figure and not more than dollar_figure per claim and its costs u s c a amounts in excess of the government’s actual damages are referred to in this ruling as multiple damages on date the government and subsidiary began settlement discussions in a tam-171120-03 series of settlement meetings representatives of the agencies that had been billed for allegedly unauthorized and unnecessary c attended these meetings and also participated in the government’s investigation to determine the amount of their actual damages during a meeting on date the government reiterated its initial estimate of actual damages amount a and subsidiary countered with a settlement proposal of amount b representing subsidiary’s own estimate of the government’s actual damages by date the government increased its actual damages estimate slightly to amount c and included in this amount estimated actual damages sustained by other agencies that had also been harmed by subsidiary’s conduct during a date meeting the government reduced its total settlement demand actual damages trebled in accordance with the recovery allowed by statute for the first time from amount d to amount e on date the government further reduced its total settlement demand to amount f during the next month the parties reached a preliminary oral agreement on a total settlement figure of amount g during this time period the government circulated a spreadsheet detailing how the amount g settlement proceeds would be allocated between compensatory and punitive_damages according to this spreadsheet amount h in compensatory_damages would be allocated to the agencies harmed by subsidiary’s conduct and the balance of the proposed settlement proceeds represented multiple damages of amount i times the amount of compensatory_damages on each category of claims according to a letter written by the attorney who negotiated the settlement on behalf of the federal government this spreadsheet was prepared before the settlement amount was finalized in order to obtain the consent of the affected agencies because these agencies would only be entitled to receive reimbursement of the compensatory_damages allotted to them in the settlement it was important for each affected agency to approve the total settlement amount and its respective share of compensatory_damages during the process of obtaining agency approval of the proposed settlement amount the government realized that its actual damages estimate was based on figures for periods before date the government brought this issue to subsidiary’s attention and over the next several months the parties negotiated an additional_amount j to resolve claims arising after date the parties agreed that amount j represented compensatory_damages only with no additional_amount for multiple damages the additional_amount j brought the total settlement figure to amount k on date the government including each harmed agency subsidiary and the relators signed a settlement agreement and release reflecting the oral agreement reached on date pursuant to this settlement agreement subsidiary agreed to pay the amount k in exchange for the government’s release of all present and future liability for all of the conduct underlying the government’s fca investigation the settlement agreement provides that subsidiary specifically denied any wrongdoing or liability in connection the parties never discussed the issue of the separate per-claim fixed penalty and the settlement agreement does not appear to include any allotment for such a penalty the settlement funds of amount k had been placed in a court-supervised tam-171120-03 with the claims asserted by the government it further does not allocate the lump sum payment of amount k between the government’s specific claims nor characterize it for purposes of the internal_revenue_code interest-bearing escrow account pending final execution and court approval of the settlement agreement while the settlement proceeds were held in this escrow account they earned interest and the fund increased from amount k to amount l on date the court ordered disbursement of the settlement proceeds including the earned interest the government disbursed a total of amount m plus interest to the affected agencies including several state agencies a dispute had arisen between the government and two of the relators regarding their appropriate share of the settlement proceeds this issue was litigated and ended with a separate settlement agreement under which the government agreed to pay these relators a total of amount n the balance of the settlement proceeds amount o was placed in an account for future law enforcement usage taxpayer deducted the full amount k settlement payment on its consolidated_income_tax_return for year taxpayer contends that the full amount k is deductible under sec_162 of the internal_revenue_code as an ordinary and necessary business_expense the field argues that amount p of the settlement payment is not deductible because this amount represents multiple damages and constitutes a fine or other similar penalty within the meaning of sec_162 law and analysis sec_162 and sec_162 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred by a taxpayer in carrying_on_a_trade_or_business an amount expended by a taxpayer engaged in a trade_or_business to settle litigation may be deductible as an ordinary and necessary business_expense see e g 302_f2d_481 2d cir 37_tc_845 acq 1962_2_cb_5 because deductions are a matter of legislative grace a taxpayer must show that it comes squarely within the terms of the law conferring the benefit sought 503_us_79 prohibits the deduction of any fine or other similar penalty paid to the government for the violation of any law sec_1_162-21 defines a fine or other similar penalty to include any amount i paid pursuant to a conviction or a plea of nolo contendre for a crime in a criminal proceeding ii paid as a civil penalty imposed by federal state or local law iii paid in settlement of the taxpayer’s actual or potential liability for a fine or penalty civil or criminal or iv forfeited as collateral posted in sec_162 must be read in conjunction with sec_162 however which sec_162 enacted in was intended to codify the public policy grounds tam-171120-03 connection with a proceeding which could result in imposition of such a fine or penalty the regulations further provide that compensatory_damages paid to a government do not constitute a fine or penalty sec_1_162-21 previously used by courts to deny deductions for fines_or_penalties if allowing the deduction would frustrate a sharply defined national or state policy joint_committee_on_internal_revenue_taxation general explanation of the tax reform act of pincite jcs-16-70 date 356_us_30 denying trucking company’s claimed deduction for payment of penalties for violating state maximum weight laws because such a deduction would frustrate a sharply defined state policy to protect its highways from damage and to insure the safety of all persons using them the purpose of this public policy doctrine was to prevent favorable tax treatment from blunting the sting of a validly imposed penalty by allowing the taxpayer a deduction for federal_income_tax purposes 36_tc_173 thus the service and the regulations follow the prior case law adopting the public policy doctrine and distinguish between punitive and compensatory payments when a civil settlement payment is at issue it is first necessary to determine whether the payment constitutes a fine or penalty or some other type of damages if the payment does constitute a fine or penalty then the purpose of the payment must be analyzed to determine whether it is punitive or remedial in nature because only punitive fines fall within the scope of sec_162 t he congress by use of the word similar as in fine or other similar penalty was not intending to distinguish between criminal and civil sanctions but rather was intending to make a distinction between different types of civil penalties if a civil penalty is imposed for purposes of enforcing the law and as punishment for the violation thereof its purpose is the same as a fine exacted under a criminal statute and it is similar to a fine however if the civil penalty is imposed to encourage prompt compliance with a requirement of the law or as a remedial measure to compensate another party for expenses_incurred as a result of the violation it does not serve the same purpose as a criminal fine and is not similar to a fine within the meaning of sec_162 s pac transp co v commissioner 75_tc_497 thus under the punitive vs remedial test a payment imposed for purposes of enforcing the law or as punishment for its violation is not deductible while a payment tam-171120-03 imposed as a remedial measure to compensate the government or another party is deductible even if it is labeled as a fine or penalty see eg 116_f3d_382 9th cir 708_f2d_1043 6th cir 72_tc_1136 revrul_88_46 1988_1_cb_76 nonconformance penalty assessed by the environmental protection agency falls outside of the scope of sec_162 because it is not punitive in nature in order to determine the purpose of a payment under the punitive vs remedial test courts first look to legislative intent including the language of the statute or ordinance in question its legislative_history and other court decisions construing the statute or ordinance mason and dixon lines inc v united_states f 2d pincite 80_tc_804 if it is unclear whether a statute imposing a penalty serves punitive or compensatory purposes or if the statue serves both purposes it is necessary to determine which purpose the payment was intended to serve talley indus inc v commissioner f 3d pincite 73_tc_1226 middle atlantic distributors v commissioner t c pincite in order to evaluate the parties’ intent courts and the service look to the facts and circumstances of the specific payment at issue and the manner in which it was calculated talley indus inc f 3d pincite s b restaurant inc t c pincite middle atlantic distributors t c pincite in order to evaluate the deductibility of a settlement payment it is necessary to examine the origin and character of the liability giving rise to the claim see eg 77_tc_608 that is the character of the claim from which the settlement arose is examined to determine whether it arose in connection with a business matter and if so whether it is ordinary and necessary within the meaning of sec_162 here conduct underlying the fca claims arose from subsidiary’s business of providing c to the federal government and others subsidiary’s settlement payment would ordinarily be deductible under sec_162 unless all or a portion of it constitutes a fine or penalty within the meaning of sec_162 in order to determine whether any portion constitutes a fine or other similar penalty we must determine whether the multiple damages provision of the fca serves a compensatory or punitive purpose or both false claims act the fca allows the government to recover damages from those who make or cause to be made false claims for money or property upon the united_states or who the characterization of a payment under sec_162 depends on the origin of the liability giving rise to the payment not the taxpayer’s motive for making the payment or the character of the assets used to satisfy the claim thus it does not matter if a taxpayer denies liability for any wrongdoing or if a taxpayer makes a payment in order to avoid further investigation see 372_us_39 756_f2d_44 6th cir tam-171120-03 submit false information in support of those claims u s c the government is authorized to recover three types of damages under the act a civil penalty of at least dollar_figure and not more than dollar_figure for each false claim three times the amount of actual damages sustained reducible to double damages for cooperative defendants and costs of investigating and prosecuting any alleged violation of the act u s c a this statute was originally enacted in to combat rampant fraud in civil war defense contracts senate rep no 99th cong 2d sess pincite the first major amendments to the act in general occurred in when the congress revised the liability standard burden_of_proof qui tam provisions and expanded the damages available to the government in response to concerns that fraud in government procurement was severe and on the rise id pincite prior to the amount of the per- claim fixed penalty was dollar_figure and the government was entitled to recover only double damages the legislative_history of the amendments contains several references to the damages provision stating that increasing the damages available is necessary both to make the government completely whole for all of its losses and to deter fraudulent conduct senate rep no 99th cong 2d sess pincite date h_r rep no 99th cong 2d sess pincite date thus according to the legislative_history the multiple damages provision serves both punitive and compensatory purposes fca serve dual purposes of compensation and deterrence 423_us_303 in bornstein the court noted that the then double damages provision was intended to make sure that government would be made completely whole and was also intended to deter fraudulent conduct id pincite quoting 317_us_537 and has stated that the current version of the fca authorizing treble_damages imposes damages that are essentially punitive in nature 529_us_765 the court stated t he very idea of treble_damages reveals an intent to punish past and to deter future unlawful conduct not to ameliorate the liability of wrongdoers id pincite however several years later the court refined its essentially punitive observation in 538_us_119 in chandler the court considered whether the multiple damages provision is compensatory or punitive in order to determine whether a local_government may be a person subject_to a qui tam action under the fca cook county argued that it could not be such a person in light of the fact that the multiple damages provision is punitive in nature and municipalities may not be subjected to punitive_damages treble damage sec_5 the statutory penalty is adjusted upward for inflation and is currently dollar_figure to dollar_figure u s c c f_r sec_85 a the court has recently examined the multiple damages provisions in more detail the supreme court has long held that the multiple damages provisions of the tam-171120-03 are mandatory under the fca if the government sustains any actual damages id the court rejected cook county’s argument admonishing it is important to realize that treble_damages have a compensatory side serving remedial purposes in addition to punitive objectives id pincite the court continued w hile the tipping point between payback and punishment defies general formulation being dependent on the workings of a particular statute and the course of particular litigation the facts about the fca show that the damages multiplier has compensatory traits along with the punitive we interpret the chandler decision to stand for the proposition that because id for example the court noted that some portion of a multiple damages award might be used to compensate the government for the costs delays and inconveniences occasioned by fraudulent claims which are outside the category of actual damages including pre-judgment interest consequential damages and the possibility of diverting up to of the government’s award to a relator who began the action id pincite thus the court concluded that while the fca’s treble_damages remedy is punitive in that recovery will exceed full compensation in some cases the force of its punitive nature is not as robust as if it were a pure penalty in all cases id pincite treble damage awards may sometimes compensate the government for its losses and costs beyond the actual damages allowed by the fca the multiple damage provision is not a pure penalty like classic punitive_damages because chandler refines stevens without overruling it however the court’s position is that the treble_damages provision is punitive but not purely or automatically so and in some instances may serve compensatory purposes payment because the treble_damages provision of the fca may serve either a compensatory or punitive purpose or both it is necessary to determine which purpose s the parties to the settlement intended the payment to serve talley indus inc v commissioner f 3d pincite 9th cir s b restaurant inc t c pincite ordinarily the language of the settlement document is the most important factor in making this determination middle atlantic distributors t c pincite language in the settlement document indicating that the payment was compensatory would be highly significant as would language indicating that the payment was attributable to a fine or penalty or intended to serve a deterrent purpose see revrul_80_334 1980_2_cb_61 the next step is to apply these holdings in the context of a lump-sum settlement where an agreement is silent or ambiguous concerning the compensatory or deterrent nature of a settlement payment an investigation into the facts and circumstances surrounding the settlement may indicate the parties’ intent concerning the character of the payment correspondence between the government and the tam-171120-03 taxpayer in the settlement negotiation as well as various other documents or testimony by individuals involved in the negotiation may help to evidence the purpose of the settlement payment surrounding facts and circumstances may also be indicative of an appropriate methodology for allocating settlement amounts see revrul_75_230 1975_1_cb_93 pursuant to revrul_75_230 we will use the best evidence available to determine the intent of the parties at the time they reached the settlement agreement although it pre-dates both the stevens and chandler decisions the 116_f3d_382 9th cir decision provides a comprehensive example of how to analyze a lump-sum settlement payment in a fca case in talley the lump-sum payment was dollar_figure million and the parties stipulated that dollar_figure million of the payment representing the government’s estimated actual losses was deductible under sec_162 less dollar_figure that the tax_court found to be nondeductible criminal restitution id pincite the parties disagreed as to characterization of the remaining dollar_figure of the settlement payment the taxpayer contended that it represented additional compensation to the government and the government contended that it was a fine or similar penalty within the meaning of sec_162 id the ninth circuit held that the damages provision of the fca serves dual purposes of compensation and deterrence f 3d pincite because the parties had offered conflicting evidence concerning their respective intent as to the purpose of the disputed portion of the settlement payment the ninth circuit remanded the intent issue for a factual determination instructing the tax_court to engage in a two-step inquiry id first to determine whether the dollar_figure was intended to represent compensation to the government for its losses if so it was not a fine or similar penalty second if the payment was intended to represent double damages then the tax_court was to determine whether the parties intended for the double damages to provide additional compensation_for the government deductible or to punish and deter the taxpayer not deductible id characterized the payment as punitive during the settlement negotiations because the burden is on the taxpayer to demonstrate ‘entitlement to a particular deduction ’ id quoting 939_f2d_874 9th cir the court warned i f evidence to establish a deduction is lacking the taxpayer not the government suffers the consequence id pincite finally the court concluded that the fact that the contested portion of the payment was less than double the amount of estimated actual damages did not mean that it was compensatory the court noted that in a settlement the government might have bargained away the maximum amount of damages it could have recovered at trial id pincite the ninth circuit also held that the government was not required to show it at the time of the talley decision the fca provided for the recovery_of double not treble_damages on remand the tax_court determined that the parties intended the settlement tam-171120-03 amount to include double damages because their various offers and counteroffers repeatedly referred to the settlement as including double damages tcmemo_1999_2000 the court then turned to the determination of whether the purpose of the dollar_figure double damages payment was to compensate the government for its losses or to punish and deter the taxpayer it found that the parties did not agree as to the characterization of the amount in dispute the taxpayer had characterized its settlement offers as compensation only and the government had rejected those characterizations and had characterized its counteroffers as including double damages for punitive purposes in its internal documents concerning the settlement negotiations although it had never communicated those characterizations to the taxpayer the parties never clarified the purpose of the payment during their communications with each other and they signed a settlement agreement that was silent on the issue under the ninth circuit’s mandate that the taxpayer suffer the consequences if the evidence failed to establish entitlement to a deduction the tax_court held that the taxpayer had failed to carry its burden_of_proof and disallowed a deduction for the dollar_figure in dispute in the instant case we are faced with evaluating a lump-sum settlement payment facts and circumstances where the settlement agreement is silent concerning whether any portion of the payment was meant to constitute multiple damages and if so whether there was a punitive or compensatory purpose behind those multiple damages because the agreement is silent as to the intended purpose of the payment we look to the facts and circumstances surrounding the parties’ settlement negotiations in order to determine whether any portion of amount k is a nondeductible fine or other similar penalty we use the best evidence available to determine the proper allocation of this lump-sum settlement payment revrul_85_98 1985_2_cb_51 concluding that the ratio of punitive to compensatory_damages sought in the plaintiff’s complaint was the best evidence of how to allocate a lump-sum settlement payment where there was no other evidence concerning how the allocation should be made according to the field the government initially estimated its actual damages to be amount a the government communicated this estimate to subsidiary in a letter dated date this letter also contained the warning about the government’s settlement position w e settle false claims act cases prior to litigation for a sum equal to triple damages with appropriate penalties during the settlement meetings that occurred during the winter of year and year the government’s internal documents indicated that its total estimated actual damages were approximately amount c the government’s minutes from a date settlement meeting indicate that subsidiary has also been previously apprised of the government’s position that the government’s total figure represents one-third of subsidiary’s final civil liability thus beginning with the government’s settlement tam-171120-03 demand of amount d that was pending on date the government’s total settlement demand included an amount representing multiple damages although subsidiary repeatedly argued that the government’s actual damages were far less than amount c it did not question the government’s entitlement to multiple damages in fact in a letter dated date counsel for subsidiary stated we are of course aware of the penalty calculation methodology set forth in the civil false claims act further after subtracting the additional_amount j payment the final settlement amount of amount g was approximately amount q over any of the government’s estimates of its actual damages during its investigation and during the settlement negotiations after examining the correspondence between the parties as well as the government’s internal documents there is ample evidence that the government’s purpose in ensuring that the settlement figure included multiple damages was to punish subsidiary for its wrongdoing not to obtain additional compensation_for the harm caused by subsidiary’s conduct taxpayer contends it did not intend any portion of the settlement payment to constitute punitive_damages it intended solely to compensate the government fully for its losses which includes amounts in excess of the government’s estimated actual damages taxpayer has not provided any correspondence between the parties affidavits or statements of any persons involved in the settlement negotiations or any other evidence in support of its assertion in fact the correspondence provided to us belies that assertion as taxpayer conceded it understood that the government was seeking multiple damages and that taxpayer was aware of the penalty calculation methodology in the fca in a letter written by its counsel during the settlement negotiations even if taxpayer had provided such evidence then the evidence concerning the parties’ intent would be conflicting because the field has supplied documents evidencing the government’s intent that a portion of the settlement would serve a punitive purpose under the holding in talley a taxpayer who cannot establish that both parties intended for a fca settlement payment to be purely compensatory suffers the consequences and is not entitled to a deduction for any disputed portion allocation between compensatory and punitive purposes having determined that a portion of the amount k settlement payment is a nondeductible fine or penalty we now turn to the issue of what amount is nondeductible we start with the assumption that amount j is deductible as the field has conceded that this amount negotiated for post-date claims after the global_settlement had been reached on all other claims represented compensatory_damages taxpayer’s position is based in part on its claim that the amount of the government’s estimated actual damages were higher than amount c we address this contention below in the allocation analysis tam-171120-03 only with no multiplier thus the remaining amount g must be allocated between compensatory and punitive_damages the field contends that amount p the amount in excess of what was eventually disbursed to the harmed agencies is the nondeductible portion of the settlement payment taxpayer contends that no portion is nondeductible because the government’s estimated actual damages were higher than amount c the number contained in the spreadsheet attached to the minutes of the date settlement meeting and the balance of the settlement payment was intended to compensate the government for relator fees pre-settlement interest and other investigation costs we do not believe either position is correct first we agree with taxpayer that under talley and s b restaurants the relevant inquiry is the parties’ intent at the time the settlement agreement was reached it is clear from the documents provided to us that the government spent a considerable amount of time and resources investigating the claims against subsidiary and attempting to quantify the amount of its actual losses caused by subsidiary’s conduct as discussed above representatives of the federal agencies allegedly harmed by subsidiary’s conduct actively participated in the investigation and in the monthly settlement meetings with subsidiary during several of the settlement meetings the government provided detailed spreadsheets to subsidiary outlining estimates of its actual damages organized by category of claim during the winter of year and year the lowest estimated actual damages amount was amount r and the highest amount was amount c on date the government reduced its total settlement demand from amount d to amount e and then reduced it again to amount f we note that the amount d figure is approximately three times an estimated actual damages figure of amount c taxpayer claims that the government based this reduction entirely on multiple damages concessions-it agreed to accept less than treble_damages on some categories of claims thus according to taxpayer the government’s estimated actual damages figure remained constant while it conceded only the multipliers estimate prior to the final settlement during two date settlement meetings subsidiary’s settlement figure climbed and the government’s dropped until the parties reached a tentative oral agreement to settle all claims for amount g in preparation for its formal acceptance of a settlement offer the government prepared a spreadsheet detailing how the proceeds would be allocated between compensatory and multiple damages detailed by category of claim according to this spreadsheet amount h would be allocated to the defrauded agencies in compensation_for their actual losses and the remaining amount s represented multiple damages amount i times the amount of each category of actual damages based on the allocations in this final pre- we have been provided with two spreadsheets dated date and date as well as an earlier outline of the parties’ respective settlement positions outlining actual damages by category of claim dated date the latter document was apparently prepared by subsidiary however there is evidence that the government decreased its actual damages taxpayer contends that the government’s estimated actual damages were tam-171120-03 settlement spreadsheet the government accepted subsidiary’s settlement offer of amount g we believe that the final pre-settlement spreadsheet dated date is the best evidence of the government’s intent concerning how it intended the settlement payment to be allocated between compensatory and punitive_damages because it was drafted contemporaneously with the oral settlement agreement see revrul_80_334 1980_2_cb_61 revrul_75_230 1975_1_cb_93 prior to the final pre-settlement spreadsheet the spreadsheet closest in time to date was dated date which was over six weeks before the agreement and which was drafted during a time when the government’s total settlement demand was amount d based on the allocations in this final pre-handshake spreadsheet amount h represents compensatory_damages and amount s represents the punitive or deterrent portion of the settlement amount t after the conclusion of the date settlement meeting and that it relied on this estimate in reaching the agreement to settle for amount g amount t is based on a spreadsheet prepared by the government that was apparently used during a date not a date settlement meeting this spreadsheet actually shows amount r in estimated actual damages it contains various handwritten notes of various figures and percentages and taxpayer apparently relied on these handwritten notes in reaching the amount t figure we are unable to substantiate the amount t figure we do note however that the minutes summarizing the date settlement meeting state that the government advised subsidiary that the estimated actual damages for a particular agency were amount u and the actual damages for all other federal programs would be an additional_amount v of that figure based on these statements the government’s estimated actual damages could have been as high as amount w as of date even if these documents support the proposition that the government’s estimated actual damages were as high as amount t or amount w this spreadsheet was prepared at least six weeks before the parties reached a settlement agreement the parties had numerous settlement meetings during those six weeks and the parties’ settlement offers and counter-offers changed dramatically during that time it is clear that both parties had deviated substantially from their respective date settlement positions by the time they reached a final agreement government’s representations concerning the amounts required to reimburse the harmed agencies the representation at issue is taxpayer’s claim that the government’s estimated actual damages were as high as amount t during the course of the settlement negotiations there are several problems with taxpayer’s contention first the spreadsheet taxpayer relies on to support this figure is not close in time to when the parties actually reached an agreement second the documents provided to us show that subsidiary and not the government requested that the parties switch from analyzing the government’s losses on an issue-by-issue basis to negotiating a on the issue of reliance taxpayer contends it should be entitled to rely on the taxpayer also attempts to use the fact that the parties stipulated that the taxpayer’s final contention on the issue of the amount of the government’s actual tam-171120-03 settlement based on a single comprehensive number taxpayer cannot now claim it did not understand the government’s intent concerning how much of the settlement would be allocated to compensatory vs punitive_damages when subsidiary was the party responsible for switching to negotiating based on a lump-sum figure third the documents provided to us also establish that during the settlement negotiations subsidiary’s attorneys understood that subsidiary and the government had differing views on the penalty calculations stating that the settlement might end up being an agreed number with each side seeing the rationale differently additional_amount j consisted solely of compensatory_damages to support its position that the parties also intended for the entire amount g settlement payment to consist solely of compensatory_damages we believe it supports the opposite position that is if the parties had shared an understanding that the amount g settlement payment was to be allocated only to compensatory_damages then there would be no need to specify that the additional_amount j would also be compensatory the fact that a stipulation was necessary for amount j supports the position that the amount g payment was to be allocated to both compensatory and punitive_damages damages is that it intended for any amounts in excess of amount t to compensate the government for relator fees pre-settlement interest and the government’s investigatory costs we agree with taxpayer in theory that such amounts could constitute compensatory_damages under the supreme court’s holding in chandler however as we did when considering the parties’ intent concerning the purpose of the settlement payment we must evaluate taxpayer’s claim as of the time the parties agreed to settle taxpayer has not provided any evidence in this case that either party intended for a portion of the settlement payment to be allocated to such items there is no mention of pre-settlement interest reimbursement of investigatory costs or relator fees in any of the correspondence or summaries of settlement meetings that have been provided to us the settlement agreement does not allocate any of the settlement proceeds for any of these items because there is no evidence concerning the parties’ intent and because taxpayer signed a settlement agreement that is silent on this issue it has failed to establish it is entitled to a deduction for these amounts damages should be calculated solely with reference to the amount actually disbursed by the government to the harmed federal and state agencies the field contends that amount m representing the government’s disbursements to the harmed agencies constitutes its actual damages this calculation leaves amount p as the nondeductible further the only evidence of the government’s intent regarding the relator fees is from a later time period when the government and the relators were battling over the amount of those fees in a separate lawsuit clearly the government’s post-settlement intent was not to pay the relators a fee at all finally we turn to the field’s position that the amount of the government’s actual tam-171120-03 punitive_damages portion of the settlement amount as discussed above the final pre- settlement spreadsheet prepared by the government shows that it intended to allocate amount h to the harmed agencies as compensation_for actual losses the harmed agencies concurred in this calculation and signified their agreement to it by signing the settlement agreement as it turned out when the government actually disbursed the funds nearly one year later the harmed agencies received amount m approximately amount x more than the amount contemplated by the final pre-settlement spreadsheetdollar_figure we do not believe that the government’s actual use of the settlement proceeds is relevant in this case to determine its intent concerning the purpose of the payment at the time of the settlement because there is more contemporaneous information available in the form of the final pre-handshake spreadsheet nor would our conclusion be different if the government had disbursed less to the harmed agencies since the proper allocation depends on intent at the time the settlement was reached not on events occurring after that time that a portion of the settlement amount represented multiple damages and that the purpose of those multiple damages was to punish subsidiary accordingly the portion of the settlement amount that constitutes multiple damages is a nondeductible fine or penalty within the meaning of sec_162 based on the facts and circumstances of the settlement negotiations the government intended for amount y to constitute compensatory_damages and for amount s to constitute multiple damages at the time it agreed to the total settlement amount of amount kdollar_figure further taxpayer has failed to establish entitlement to a deduction for any portion of amount s accordingly we conclude that in this case based on the facts and circumstances presented amount y is deductible as an ordinary and necessary business_expense pursuant to sec_162 and amount s constitutes a nondeductible fine or penalty pursuant to sec_162 based on our review of the facts and circumstances in this case we conclude caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent the amount x difference is net of amount j the additional_amount negotiated separately for post-date claims amount y is the sum of amount h the initial settlement amount and amount j the additional_amount negotiated for claims arising after date
